3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response (amendments and arguments) is acknowledged.  Claims 11-13 and 15-20 are pending, following the amendments.  The amendments have triggered a new rejection below.

Election/Restrictions – Modified Following Amendments
Applicant's election with traverse of Group III, claims 11-20, in the reply filed on 6/9/21 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to search all the inventions based on overlap therebetween.  This is not found persuasive for the reasons of record, as applicant has not established what overlap renders a search thereof not unduly burdensome.  Applicant has elected the species combination of amended claims 11 and 13 without traverse.
Amended claims 11-13 read on the elected species, the remaining claims are withdrawn as not drawn thereto.
Based on the amendments, all claims have been rejoined.

The Closest Prior Art of Record – Previously Noted
	Applicant’s earlier work in U.S. Patent Publication No. 2017010721 (now U.S. Patent No. 10/053,494) is deemed the closest prior art of record and nearly mirrors the instant claims but does not teach or suggest the insertion of a “heterologous polypeptide” into the portion of HEV ORF2 protein segments instantly claimed.

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description, Maintained
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 11-13 and 15-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, the scope of the “heterologous polypeptides” claimed is not sufficiently described to permit one of ordinary skill in the art to envision all that falls within this class.   Instant specification para [0028] by example describes:  “the heterologous polypeptide may be involved in targeting cancer cells for delivery of diagnostics and/or therapeutics, for example, the most widely used homing peptide, RGD (Arg-Gly-Asp) peptide or cyclic RGD peptide, which shows strong affinity for integrins vb 3 and vb 5, or homing peptides that specifically target HCC”.  However, such does not convey what else falls within this very generalized class name of “heterologous polypeptide” absent further evidence, nor is an art-accepted meaning or definition found as to this phrase.
State of the Art in the Context of HEV ORF2 Compositions:  
The closest prior art of record, applicant’s own earlier work which teaches all other relevant elements instantly claimed, does not describe the “heterologous polypeptides” nor guide as to what falls within this scope.  See applicant’s earlier work in U.S. Patent Publication No. 2017010721 (now U.S. Patent No. 10/053,494) is deemed the closest prior art of record and nearly mirrors the instant claims but does not teach or suggest the insertion of a “heterologous polypeptide” into the portion of HEV ORF2 protein segments instantly claimed.
As for later filed, applicant’s U.S. Patent Publication No. 2021003697 para’s 10-11 describe the same peptides as here, RGD and homing peptides, only.  
Thus, in the context of claimed invention drawn to HEV ORF2 compositions, there is a gap as to what “heterologous polypeptides” were in applicants possession for use therein other than RGD and homing peptides, absent further evidence from the state of the art or elsewhere.
In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
With the exception of those “heterologous polypeptides” described, and absent further evidence of the scope of peptides that fall within this class, the skilled artisan cannot envision the detailed chemical structure  of the encompassed variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 
Response to Amendments and Arguments
	Applicant’s amendments and arguments have been fully considered but are not found persuasive.  The amended claim scope as to heterologous polypeptide has been amended from ‘any and all’ to “homing peptide, an RGD or a cyclic RGD peptide.”  However, the scope as to what falls into (any) “homing peptide” (if this is the intended scope and not just RGD or cyclic RGD, see New 35 USC 112(b) rejection below on this issue), has not been sufficiently defined by the specification (see para’s 28-29, 55-56, where 8 completely structurally distinct peptides are claimed) nor guided to within the art, based on the last arguments tied to these amendments.  Thus, there remains a lack of possession as to what falls within “heterologous polypeptide” relevant to the claimed invention.
Claim Rejections - 35 USC § 112(b) – Indefiniteness, New, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation as to the heterologous polypeptide being ANY “homing peptide” 
- although without a leading “a” preceding “homing peptide” so it is unclear whether “any” homing peptide” is actually the intended claim scope OR only RGD and cyclic RGD that follow – 
and the claim also recites “RGD and cyclic RGD” which is the narrower statement of the range/limitation (e.g. (any) “homing peptide” as RGD and cyclic RGD are deemed homing peptides themselves). 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is suggested that applicant clarify by amendment and/or argument whether ANY “homing peptide” is intended to be claimed (in which case RGD and cyclic RGD should be claimed dependently as species of the broader “homing peptide”) or only those “selected from the group consisting of RGD and cyclic RGD”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654